 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 1 of 30 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   3M COMPANY,

                    Plaintiff,
                                                          CASE NO. 1:20-cv-1287
       vs.
                                                          JURY TRIAL DEMANDED
   ZACHARY PUZNAK,
   ZENGER LLC d/b/a
   ZEROAQUA, and
   JOHN DOE 1 THROUGH 10,
   all of whose true names are unknown.

                    Defendants.


                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff 3M Company (“3M” or “Plaintiff”), by and through its undersigned attorneys, as

and for its Complaint against Defendants Zachary Puznak, Zenger LLC d/b/a ZeroAqua, and John

Does 1 through 10 (collectively, “Defendants”), hereby alleges as follows based on knowledge of

3M’s own actions, and on information and belief as to all other matters:



                                     NATURE OF THE ACTION
        1.        This lawsuit concerns Defendants’ unauthorized use of 3M’s famous trademarks to

perpetrate a false and deceptive price-gouging scheme on unwitting customers and consumers,

including the State of Indiana, during the global COVID-19 pandemic.

        2.        Defendants falsely claimed to be receiving the “counsel of executives from 3M”

while seeking between $285 million and $14.25 billion to sell much-needed respirators to the State

of Indiana as an “Easter gift.” As part of the scheme, to bolster their credibility, Defendants falsely

claimed to be working through “two different 3M reps.” When the Chief of Staff of the Indiana

Economic Development Corporation asked Defendants to provide proof of their affiliation with 3M,

Defendants responded that “nobody [from 3M] has time or interest . . . in satisfying . . . paranoid

irrationality” and that the State’s diligence was “quite sad . . . for the people of Indiana.”

                                                  -1-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 2 of 30 PageID #: 2



        3.        These representations and others like them are entirely false. 3M has no affiliation

whatsoever with Defendants, whose fraudulent scheme during a global pandemic represents not

only a new low in rapacious profiteering, but also endangers lives by diverting state officials from

legitimate sources of much-needed respirators.

        4.        3M brings this lawsuit to ensure that, at a bare minimum, its famous marks are not

damaged by being used in connection with a criminal scheme to defraud. As the Chief of Staff to

the Indiana Economic Development Corporation told 3M, “it seems [Defendants] are trying to scam

a lot of people.”

        5.        In addition to the damages and injunctive relief sought in this complaint, 3M is in

the process of referring the matter to state and federal law enforcement officals.



                                            BACKGROUND
        6.        Throughout its history, 3M has been providing state-of-art, industry-leading

scientific and medical products to consumers throughout the world under its famous 3M marks.

Based on this longstanding, continuous use, consumers associate the 3M marks uniquely with 3M.

Now, more than ever, consumers are also relying on the famous 3M marks to indicate that the

products offered thereunder are of the same superior quality that consumers have come to expect

over the past century. This is especially true with respect to 3M’s numerous industry-leading

healthcare products and personal protective equipment (“PPE”), including Plaintiff’s 3M-brand
N95 respirators.

        7.        Healthcare professionals and other first responders are heroically placing their health

and safety on the line to battle COVID-19. To assist in the battle, 3M is working around the clock

to supply healthcare workers, first responders, and critical infrastructure operators with millions of

3M-brand respirators. Beginning in January, 3M began increasing its production of 3M-brand

respirators, doubling its global output to a rate of 1.1 billion per year, or 100 million per month.

This includes 35 million per month being manufactured and distributed in the United States. 3M

also is investing in the capital and resources to enable it to double its respirator production capacity

once again, to 2 billion globally by the end of 2020. In the United States alone, 3M plans to be

                                                    -2-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 3 of 30 PageID #: 3



producing respirators at a rate of 50 million per month by June 2020. And to supplement its U.S.

production, 3M also has announced a plan to import 166.5 million 3M-brand respirators from 3M’s

production facilities overseas. In the U.S., more than 90 percent of 3M’s respirators are going to

healthcare and public health users, with the remaining deployed to other critical industries such as

energy, food and pharmaceuticals. The U.S. distribution of 3M-brand respirators is being

coordinated with the Federal Emergency Management Agency, which is basing allocation decisions

on the most urgent needs.

        8.        The demand for 3M-branded respirators has grown exponentially in response to the

pandemic, and 3M has been committed to seeking to meet this demand while keeping its respirators

priced fairly. 3M is working with customers, distributors, governments, and medical officials to

direct 3M supplies to where they are needed most. Importantly, 3M has not increased the prices

that it charges for 3M respirators as a result of the COVID-19 outbreak.

        9.        Unfortunately, any number of wrongdoers seek to exploit the current public health

emergency and prey on innocent parties through a variety of scams involving 3M N95 respirators

and other products in high demand. These scams include unlawful price-gouging, fake offers,

counterfeiting, and other unfair and deceptive practices—all of which undercut the integrity of the

marketplace and constitute an ongoing threat to public health and safety.

        10.       In response to fraudulent activity, price-gouging and counterfeiting related to N95

respirators that has spiked in the marketplace in response to the pandemic, 3M is taking an active

role to combat these activities. 3M’s actions include working with law enforcement authorities

around the world, including the U.S. Attorney General, state Attorneys General and local authorities

to combat price-gouging. 3M has also created a website where people can report potential price-

gouging and the “3M COVID-19 Fraud hotline” for end-users and purchasers of 3M products in

the United States and Canada to call for information and to help detect fraud and avoid counterfeit

products. Moreover, 3M is publishing information about its anti-price-gouging and counterfeiting

efforts on the 3M website, including disclosure of 3M’s list prices for its N95 respirators and the

web address and phone numbers that can be used to identify 3M authorized distributors and dealers

in the United States and Canada. Further information about 3M’s efforts are set forth in the 3M

                                                  -3-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 4 of 30 PageID #: 4



press release and publication attached hereto as Exhibits 1 and 2. This Complaint is another part

of these efforts.

        11.       Despite 3M’s extensive efforts during COVID-19, deplorable pandemic profiteers

continue their quests to take advantage of healthcare workers, first responders, and others in a time

of need and trade off the fame of the 3M brand and marks. Defendants are prime examples of that

behavior.

        12.       On April 14, 2020, Defendants wrote Earl Goode, the Chief of Staff to Governor

Eric Holcomb, that he had “a nice Easter gift for you and the State of Indiana.” In an email with

the subject line, “3M N95 GOVT Special Rate,” Defendants offered the State “[a]n opportunity to

provide Government end users FDA/CE 3M N95 1860/8210 at $2.82 each,” which is more than

double 3M’s posted list price. Defendants also claimed to be working to “find procurement

solutions with the States of Michigan, Connecticut, New York and Massachusetts.”

        13.       Defendants’ “ZeroAqua” website, attached hereto as Exhibit 3, contains an image

of a 3M N95 mask and contains the famous 3M logo.




        14.       On April 14, 2020, several hours after sending the fraudulent offer to Governor
Holcomb’s Chief of Staff, Defendants conveyed the same offer to Luke Bosso, Senior Vice

President and Chief of Staff of the Indiana Economic Development Corporation, the State of

Indiana’s lead economic development agency. The Indiana Economic Development Corporation,

according to its website, is designed to “respond quickly to the needs of businesses” and

“aggressively pursue every opportunity that represents a promise for Hoosier jobs.” On behalf of

the Indiana Economic Development Corporation, Mr. Bosso queried 3M: “Guys, [a]ny chance this

                                                 -4-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 5 of 30 PageID #: 5



is real? They said the masks are in the US and made in the US.” See Exhibit 4.

        15.       On April 24, 2020, Defendants wrote Mr. Bosso directly. They offered to sell the

State of Indiana between 100 million and 5 billion of 3M’s N95 1860 Health Care Particulate

Respirator and Surgical Masks. 3M’s current annual global production of all 3M N95 respirators is

1.1 billion – 3.9 billion fewer than the number of just one model that Mr. Puznak again offered to

sell the State of Indiana. Defendants sought a total price of between approximately $285 million to

$14.25 billion for the 3M respirators. As an inducement, Defendants offered “10% of the[] order

FREE as a bonus,” but cautioned that “[t]his order is only good TODAY.” See Exhibit 5, pp. 2-3.

        16.       As part of their scheme, Defendants claimed that “[t]he offer was forwarded thru

two different 3M reps and the senior of the two has removed the junior rep from the chain to ensure

the transaction is compliant with federal margin/ commission guidelines.” See Exhibit 5, p. 2.

When pressed on Defendants’ affiliation with 3M, Defendants stated that “nobody [from 3M] has

time or interest . . . in satisfying . . . paranoid irrationality” and that the diligence was “really quite

sad . . . for the people of Indiana.” Defendants told the State that they were receiving “the counsel

of executives from 3M to ‘just forget it and move on.’” See Exhibit 5, p. 1. These representations

in their entirety—including the use of 3M marks on Defendants’ website and the claimed affiliation

with 3M and its executives—were fraudulent. Defendants have no association with 3M. Defendants

were not counseled by 3M executives. It is pure fiction.

        17.       Defendants pressed even further when told that 3M had informed the State that

Defendants’ offer was illegitimate: “Its [sic] like asking the person peeling potatoes on a nuclear

sub how nuclear fission ans [sic] rocket telemetry work - just because they work on a sub does not

mean they are privy to the entire inner working of said vehicle.” See Exhibit 6, p. 2.

        18.       In addition to Defendants’ scheme to price gouge directed to Indiana, Mr. Puznak

sought customers nationally and internationally via his LinkedIn page, where he claimed falsely to

be working “direct with 3M to provide supplies exclusively for you.” See Exhibit 7.

        19.       3M does not—and will not—tolerate individuals or entities deceptively trading off

the fame and goodwill of the 3M brand and marks for criminal gain. This is particularly true against

those who seek to exploit the surge in demand for 3M-brand products during the COVID-19 global

                                                   -5-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 6 of 30 PageID #: 6



pandemic that has already claimed over 200,000 lives worldwide.

        20.       Accordingly, to further protect consumers from confusion and mistake, to reduce

the amount of time and energy that healthcare providers and procurement officers are forced to

waste interacting with such schemes, as well as to forestall any further diminution to the 3M brand

and marks’ reputation, fame, and goodwill, Plaintiff brings this lawsuit against Defendant for

federal and state trademark infringement, unfair competition, false association, false endorsement,

false designation of origin, trademark dilution, false advertising, and unlawful, unfair, and

fraudulent business acts and practices. Plaintiff also seeks preliminary and permanent injunctive

relief. As described below, any damages, costs, or fees recovered by 3M will be donated to

charitable COVID-19 relief efforts.



                                           THE PARTIES
        21.       Plaintiff 3M Company is a Delaware corporation, with a principal place of business

and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144. 3M is a diversified

technology company with a global presence and is among the leading manufacturers of products

for many of the markets it serves, including PPE such as 3M-brand N95 respirators.

        22.       On information and belief, Defendant Zachary Puznak, is a resident of Nevada. On

April 14, 2020, he offered an “Easter gift . . . for the State of Indiana” offering to sell up to 100

million 3M N95 respirators. In this email, he identified himself as an agent of Defendant Zenger
LLC and provided a Las Vegas phone number. Mr. Puznak sent his email from zach@zeroaqua.com.

According to a gofundme.com page entitled Canadian Stranded in Vegas and posted March 16,

2020, a Zachary Puznak claims to have been “[b]uilding out a startup company in Las Vegas the

past 5 months” and “[d]own to last scraps in the bank account . . . when the virus issue hit.” He asks

for “$1000 to feel safe. I don[‘]t know what to do. I can[’]t fly out. I[’]m thinking of renting a car

and driving north.” See Exhibit 8.




                                                  -6-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 7 of 30 PageID #: 7




        23.       On information and belief, Defendant Puznak recently resided at 335 E. Harmon

Ave, Unit 120, in Las Vegas, Nevada, which is the address of the Americana Apartments and Inn.




In an entry on Mr. Puznak’s gofundme.com page posted less than one month before the current
scheme, Mr. Puznak posted: “[m]y hotel is paid till tomorrow . . . credit is maxed. bank account is

negative. Vegas is shutting down. . . . Well that was the knock on the door. I am being evicted from
my hotel. Have to pack. Thanks. Bye.” See Exhibit 8.

        24.       On information and belief, Defendant Zenger LLC is a Nevada Limited Liability

Company. The address of its Managing Member, Dennis Puznak, is 401 Ryland Street, Suite 200-

A, Reno, Nevada 89502. Defendant Zenger LLC was first registered to do business in the State of

Nevada in 2018.

        25.       On information and belief, Zenger LLC and/or Mr. Puznak do business under the

name “ZeroAqua.”

        26.       On information and belief, Defendants John Doe 1 through 10, whose true names

are currently unknown, worked in concert with other Defendants in connection with this fraudulent


                                                -7-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 8 of 30 PageID #: 8



scheme.



                                    JURISDICTION AND VENUE

           27.    The claims for trademark infringement, unfair competition, false association, false

endorsement, false designation of origin, trademark dilution, and false advertising, respectively,

asserted in Counts I – IV, infra, arise under the Trademark Act of 1946 (as amended; the “Lanham

Act”), namely, 15 U.S.C. §§ 1051 et seq. Accordingly, this Court has original and subject-matter

jurisdiction over Counts I – IV pursuant to 28 U.S.C. §§ 1331, 1338(a), and 15 U.S.C. § 1121(a).

           28.    The claims for trademark dilution and trademark infringement, asserted in

Counts V – VIII, infra, arise under Indiana Code §§ 24-2-1-13, 24-2-1-13.5, and 24-2-1-14, and are

so related to the federal claims asserted in Counts I – IV, infra, that they form part of the same case

or controversy. Accordingly, this Court has supplemental jurisdiction over Counts V – VIII

pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).

           29.    This Court also has subject matter jurisdiction on the separate and independent

ground of diversity of citizenship pursuant to 28 U.S.C. § 1332(a). There is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

           30.    Defendants have purposefully availed themselves of the privilege of transacting

business within the State of Indiana, including in this District. Defendants have also committed and

intentionally directed tortious acts towards residents of the State of Indiana, including in this District.

3M’s claims arise out of and relate to Defendants’ transaction of business and tortious acts

committed within the State of Indiana, including in this District. Based on the foregoing, this Court

has long-arm jurisdiction over Defendants. Indiana Rules of Trial Procedure 4.4 and Fed. R. Civ.

P. 4(k).

           31.    A substantial part of the events giving rise to the claims asserted, infra, occurred in

this District. Accordingly, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2).

           32.    Defendant is subject to personal jurisdiction in this District. Accordingly, venue is

also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).

                                                    -8-
US.127812695.01
 Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 9 of 30 PageID #: 9




                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

I.      Plaintiff 3M

        33.       3M has grown from humble beginnings in 1902 as a small-scale mining venture in

Northern Minnesota to what it is today, namely: an industry-leading provider of scientific, technical,

and marketing innovations throughout the world. Today, 3M’s portfolio includes more than 60,000

goods and services, ranging from household and school supplies, to industrial and manufacturing

materials, to medical supplies and equipment.

       A.         The 3M Brand

        34.       3M offers its vast array of goods and services throughout the world under numerous

brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and more.

Notwithstanding the widespread goodwill and resounding commercial success enjoyed by these

brands, 3M’s most famous and widely recognized brand is its eponymous “3M” brand.

        35.       The 3M brand is associated with products and materials for a wide variety of medical

devices, supplies, PPE, including, for example: respirators; stethoscopes; medical tapes; surgical

gowns, blankets, and tape; bandages and other wound-care products; and more. As such 3M-

branded products are highly visible throughout hospitals, nursing homes, and other care facilities

where patients, care providers, and procurement officers value and rely upon the high quality and

integrity associated with the 3M brand.

        B.        The Famous “3M” Marks

        36.       Over the past century, 3M has invested hundreds of millions of dollars in advertising

and promoting its 3M-brand products to consumers throughout the world (including, without

limitation, its 3M-brand N95 respirator) under the standard-character mark “3M” and the inset 3M

design mark (together, the “3M Marks”):




        37.       For decades, products offered by under the 3M Marks have enjoyed enormous


                                                   -9-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 10 of 30 PageID #: 10



commercial success (including, without limitation, its 3M-brand N95 respirator). Indeed, in 2019,

alone, sales of products offered under the 3M Marks exceeded several hundred million USD.

        38.       Over the same period of time, products offered under the 3M Marks have regularly

been the subject of widespread, unsolicited media coverage and critical acclaim.

        39.       Based on the foregoing, consumers associate the 3M Marks uniquely with 3M and

recognize them as identifying 3M as the exclusive source of goods and services offered under the

3M Marks. Based on the foregoing, the 3M Marks have also become famous among consumers in

the United States.

        40.       To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M has

obtained numerous federal trademark registrations, including, without limitation: (i) U.S.

Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9 and

10 for, inter alia, respirators (the “‘329 Registration”), and (ii) U.S. Trademark Reg. No. 2,793,534,

which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators (the “‘534

Registration”). See Exhibits 9 and 10.

        41.       The ‘329 and ‘534 Registrations are valid, in effect, and on the Principal Trademark

Register.

        42.       The ‘329 and ‘534 Registrations are “incontestable” within the meaning of 15 U.S.C.

§ 1065. Accordingly, the ‘329 and ‘534 Registrations constitute conclusive evidence of: (i) 3M’s

ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity of the registration

of the 3M Marks; and (iv) 3M’s exclusive right to use the 3M Marks throughout the United States

for, inter alia, respirators.

        43.       Plaintiff’s famous 3M Marks do more than identify 3M as the exclusive source of

goods and services offered thereunder. Indeed, the famous 3M Marks also signify to consumers

that 3M-brand products offered under the 3M Marks are of the highest quality and adhere to the

strictest quality-control standards. Now, more than ever, consumers rely on the famous 3M Marks’

ability to signify that products offered under the 3M Marks are of the same high quality that

consumers have come to expect of the 3M brand over the past century.



                                                  -10-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 11 of 30 PageID #: 11



        C.        3M’s Extensive Efforts to Assist with the Battle Against COVID-19

        44.       Medical professionals and first responders throughout the world are donning

extensive PPE as they place their health and safety on the line in the battle against COVID-19. As

3M states on the homepage of its website, it is “committed to getting personal protective equipment

to healthcare workers”:




        45.       Among the PPE that 3M is providing to the heroic individuals on the front lines of

the battle against COVID-19 are its 3M-brand N95 respirators.

        46.       Inset, below, is an image of 3M’s branded Model 8210 respirator, one of several

dozen different respirators Plaintiff manufactures:




                                                 -11-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 12 of 30 PageID #: 12



        47.       A nearly identical image—posted without 3M’s authorization or approval—appears

on Defendants’ website and contains the 3M design mark:




        48.       Authentic N95 respirators reduce exposure to airborne biological particles and liquid

contamination when appropriately selected, fitted, and worn.

        49.       Based on the exponential increase in demand for 3M-branded N95 respirators, 3M

has invested in the necessary capital and resources to double its annual production of 1.1 billion

N95 respirators. See Exhs. 1, 2. What 3M has not done in the face of the global COVID-19
pandemic is increase its prices. See id.

        50.       Unfortunately, certain third parties do not share 3M’s sense of civic responsibility

during this time of crisis. Indeed, opportunistic third parties are seeking to exploit the increased

demand for 3M-branded N95 respirators by offering to sell them for exorbitant prices, selling

counterfeit versions of them, and accepting money for 3M-brand N95 respirators despite having no

product to sell or never intending to deliver the product in the first place.
        51.       Accordingly, to protect both consumers and healthcare workers on the front lines of

the COVID-19 battle from deception and inferior products, to reduce time wasted by healthcare

providers and procurement officers on scams, as well as to protect 3M’s goodwill, reputation, and

carefully curated 3M brand, 3M is working diligently with law enforcement, retail partners, and

others to combat unethical and unlawful business practices related to 3M-brand N95 respirators.

For example, in late-March 2020, 3M’s Chief Executive Offer, Mike Roman, sent a letter to U.S.

Attorney General, William Barr, and the President of the National Governor’s Association, Larry

Hogan of Maryland, to offer 3M’s partnership in combatting price-gouging. As shown in the inset



                                                  -12-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 13 of 30 PageID #: 13



image, additional examples of 3M’s efforts to combat price-gouging, counterfeiting, and other

unlawful conduct during COVID-19 include:

              a. 3M posted on its website the list price for its 3M-brand N95 respirators so that

                  consumers can readily identify price-gouging (See Exhibit 11);

              b. 3M created a form on its website that consumers can use to report suspected

                  incidents of price-gouging and counterfeiting (See Exhibit 12); and

              c. 3M created a fraud “hotline” that consumers can call to report suspected incidents

                  of price-gouging and counterfeiting.




II.     Defendants’ Unlawful Conduct

        52.       Despite 3M’s extensive measures to combat price-gouging and counterfeiting of its

3M-brand N95 respirators, illicit activities by bad actors continue. Defendants are a prime example

of this unlawful behavior, which is damaging the 3M brand and public health and safety in a time

of unprecedented crisis.




                                                  -13-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 14 of 30 PageID #: 14



        53.       On April 14, 2020, Defendants wrote Earl Goode, Indiana Governor Eric Holcomb’s

Chief of Staff, offering “a nice Easter gift for you and the State of Indiana” in the form of 3M N95

respirators at more than double the posted list price:




                                                 -14-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 15 of 30 PageID #: 15



        54.       Upon receiving a [p]urchase order . . . on state letterhead,” Defendants offered to

provide the State of Indiana with “proof of life”— a term associated with confirmation during

ransom negotiations that the hostage is, in fact, still alive. Defendants provided the Governor’s

office with a Las Vegas phone number that is also associated with the “Order” page on the

Defendants’ ZeroAqua website. See Exhibit 13. That page also includes a color photo of a 3M-

branded 1860S N95 respirator along with the “ZeroAqua” logo:




        55.       On April 24, 2020, Defendants again contacted the State of Indiana, this time

through Luke Bosso, the Senior Vice President and Chief of Staff of the Indiana Economic

Development Corporation. Defendants offered the State updated terms contingent, in part, on the

signing of a non-circumvention and non-disclosure agreement and a complicated series of escrow

arrangements that purportedly culminate in a “transfer from Seller’s escrow to 3M directly.”




                                                 -15-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 16 of 30 PageID #: 16




        56.       The terms Defendants offered the State of Indiana included a minimum of 100

million 3M N95 respirators “up to 5 billion total” at $2.85 each. This represents a requested

payment of between $285 million and $14.25 billion. Defendants did offer an incentive, as if they

were a huckster at the state fair: “[i]f order is placed today, Buyer will receive 10% of their order

for FREE as a bonus.”

        57.       On behalf of the Indiana Economic Development Corporation, Mr. Bosso asked

Defendants for “confirmation from 3M [that] these are real.” In response, Defendants asserted that


                                                -16-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 17 of 30 PageID #: 17



“offer was forwarded thru [sic] two different 3M reps and the senior of the two has removed the

junior rep from the chain to ensure the transaction is compliant with federal margin/ commission

guidelines.” Defendants, trying to ramp up the pressure, asked Mr. Bosso: “Are you going to be in

a position to move on this as I’m working now to have you on a call with them this morning.” Once

again, on behalf of the Indiana Economic Development Corporation, Mr. Bosso responded that “We

would need an email from corporate 3M to move forward.” Defendants responded: “That’s fine.”

        58.       Defendants ultimately refused to provide Mr. Bosso with a document confirming

that Defendants were affiliated with 3M. Instead, Defendants told Mr. Bosso that 3M executives

had told Defendants not to go forward with the transaction:




        59.       Defendants claimed that “nobody [at 3M] has time or interest . . . in satisfying . . .

paranoid irrationality” and “I’m personally insulted that you are essentially calling me a liar.” He

claimed to be delivering “the reality of the situation” of PPE “against the counsel of executives

from 3M to ‘just forget it and move on.” Defendants closed: “[b]est of luck managing the state[’]s

circumstances. It appears you’re going to need it.”

        60.       In a subsequent communication, Defendants told Mr. Bosso that information


                                                   -17-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 18 of 30 PageID #: 18



contrary to his offer could only come from a “low level nobody with no influence or knowledge

who works at 3M” instead of the “official 3M brokers that I [sic] liaise with.” Defendants, plainly

upset that they were not going to successfully extract any cash from the taxpayers of Indiana, ended

the communication string by chastising Mr. Bosso for “stubborn refusal to learn anything new about

today[’]s reality.”

        61.       Based on the foregoing, 3M seeks relief against Defendant for federal and state

trademark infringement, false association, false endorsement, false designation of origin, trademark

dilution, and unlawful, unfair, and fraudulent business acts and practices.



                                         CLAIMS FOR RELIEF
                                   FIRST CLAIM FOR RELIEF

     (Trademark Infringement Under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1))

                         (Infringement of the Federally Registered 3M Marks)

        62.       3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 61 of the Complaint as though set forth fully herein.

        63.       Count I is a claim for trademark infringement under 15 U.S.C. § 1114.

        64.       3M is the exclusive owner of each of the federally registered 3M Marks.

        65.       3M has the exclusive right to use each of the 3M Marks in United States commerce

for, inter alia, advertising, promoting, offering for sale, and selling Plaintiff’s 3M-brand N95
respirators.

        66.       3M’s exclusive rights in and to each of the 3M Marks predate any rights that

Defendant could establish in and to any mark that consists of “3M” in whole and/or in part.

        67.       Both of the 3M Marks are fanciful and/or arbitrary when used for respirators and,

therefore, are inherently distinctive.

        68.       Both of the 3M Marks identify 3M as the exclusive source of products offered under

the 3M Marks (including, without limitation, 3M-brand N95 respirators) and, therefore, the 3M

Marks have acquired distinctiveness.



                                                 -18-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 19 of 30 PageID #: 19



          69.     Defendants are using the 3M Marks in commerce to advertise, promote, offer for

sale, and sell 3M-branded N95 respirators, including, for example, in communications to healthcare

providers listing the products that Defendants purportedly have available for sale.

          70.     Defendants’ use of the 3M Marks in commerce on, for, and/or in connection with

the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether

Defendants are 3M, and/or whether Defendants are licensees, authorized distributors, and/or

affiliates of 3M and/or products that 3M offers under its 3M Marks, including, without limitation,

3M-brand N95 respirators.

          71.     Defendants’ use of the 3M Marks in commerce on, for, and/or in connection with

the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether

Defendants’ products are affiliated, connected, and/or associated with 3M and/or products that 3M

offers under its 3M Marks, including, without limitation, 3M-brand N95 respirators.

          72.     Defendants’ use of the 3M Marks in commerce on, for, and/or in connection with

the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein is causing,

and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether

Defendants and/or Defendants’ products originate with, and/or are sponsored or approved by,

and/or offered under a license from, 3M or vice versa.

          73.     3M has not consented to the use of its famous 3M Marks by Defendants.

          74.     Based on 3M’s longstanding and continuous use of its 3M Marks in United States

commerce, as well as the federal registration of the 3M Marks, Defendants had actual and

constructive knowledge of 3M’s superior rights in and to the 3M Marks when Defendants began

using the 3M Marks as part its bad-faith scheme to confuse and deceive consumers, as alleged,

herein.

          75.     Upon information and belief, Defendants adopted and used the 3M Marks in

furtherance of Defendants’ willful, deliberate, and bad-faith scheme of trading upon the extensive



                                                 -19-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 20 of 30 PageID #: 20



consumer goodwill, reputation, fame, and commercial success of products that 3M offers under its

3M Marks, including, without limitation, 3M-brand N95 respirators.

        76.       Upon information and belief, Defendants have made, and will continue to make,

substantial profits and gain from its unauthorized use of the 3M Marks, to which Defendants are

not entitled at law or in equity.

        77.       Upon information and belief, Defendants’ acts and conduct complained of herein

constitute trademark infringement in violation of 15 U.S.C. § 1114(a).

        78.       3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts

and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

exacerbated by the fact that Defendants are advertising and offering for sale 3M-branded N95

respirators at exorbitantly inflated prices during a global pandemic when 3M’s products are

necessary to protect public health. Such conduct has inspired intense public criticism of the way

3M’s respirators are being distributed and sold during the COVID-19 pandemic and significant

confusion about 3M’s role in the marketplace for masks that are essential to safeguarding public

health. Whereas 3M’s corporate values and brand image center around the application of science to

improve lives, Defendants’ conduct imminently and irreparably harms 3M’s brand.

        79.       3M has no adequate remedy at law.



                                    SECOND CLAIM FOR RELIEF
  (Unfair Competition, False Endorsement, False Association, and False Designation of Origin

              Under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))

                                     (Use of the 3M Marks)

        80.       3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 79 of the Complaint as set forth fully herein.

        81.       Count II is a claim for federal unfair competition, false endorsement, false

association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).




                                                  -20-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 21 of 30 PageID #: 21



        82.       Upon information and belief, Defendants’ acts and conduct complained of herein

constitute unfair competition, false endorsement, false association, and/or false designation of

origin in violation of 15 U.S.C. § 1125(a)(1)(A).

        83.       Upon information and belief, Defendants’ use of Plaintiff’s famous 3M Marks to

advertise, market, offer for sale, and/or sell purported 3M-brand N95 respirators to consumers at

exorbitant prices, in general, and during a global pandemic such as COVID-19, specifically, also

constitutes unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

        84.       Defendants also falsely held themselves out to be agents of 3M to sell and/or

distribute 3M-branded products, when this is not the case.

        85.       3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts

and conduct complained of herein, unless restrained by law.

        86.       3M has no adequate remedy at law.



                                   THIRD CLAIM FOR RELIEF
        (Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))

                                  (Dilution of the Famous 3M Marks)

        87.       3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 86 of the Complaint as though set forth fully herein.

        88.       Count III is a claim for federal trademark dilution under 15 U.S.C. § 1125(c).
        89.       The 3M Marks were famous before and at the time Defendants began using the 3M

Marks in commerce on, for, and/or in connection with the advertising, promotion, offering for sale,

and/or sale of products (including, without limitation, 3M’s branded N95 respirators).

        90.       Defendants’ use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

connection with the advertising, promotion, offering for sale, and/or sale of products (including,

without limitation, 3M’s branded N95 respirators) is likely to dilute the distinctive quality of the

famous 3M Marks, such that the famous 3M Marks’ established selling power and value will be

whittled away.



                                                  -21-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 22 of 30 PageID #: 22



        91.       Defendants’ use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

connection with the advertising, promotion, offering for sale, and/or sale of products (including,

without limitation, 3M’s branded N95 respirators) is likely to dilute the distinctive quality of the

famous 3M Marks, such that the famous 3M Marks’ ability to identify 3M as the exclusive source

of products offered under the 3M Marks (including, without limitation, 3M’s branded N95

respirators) will be whittled away.

        92.       Defendants’ use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

connection with the advertising, promotion, offering for sale, and/or sale of products (including,

without limitation, 3M’s branded N95 respirators) at exorbitant prices, in general, and during a

global pandemic such as COVID-19, specifically is likely to dilute the reputation of the famous 3M

Marks, such that the famous 3M Marks’ established ability to indicate the superior quality of

Products offered under such Marks (including, without limitation, 3M’s branded N95 respirators),

will be whittled away.

        93.       Upon information and belief, Defendants’ acts and conduct complained of herein

constitute trademark dilution in violation of 15 U.S.C. § 1125(c).

        94.       3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts

and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

exacerbated by the fact that Defendants are advertising and offering for sale 3M-branded N95

respirators at exorbitantly inflated prices during a global pandemic when 3M’s products are

necessary to protect public health. Such conduct has inspired intense public criticism of the way

3M’s respirators are being distributed and sold during the COVID-19 pandemic and significant

confusion about 3M’s role in the marketplace for masks that are essential to safeguarding public

health. Whereas 3M’s corporate values and brand image center around the application of science to

improve lives, Defendants’ conduct imminently and irreparably harms 3M’s brand.

        95.       3M has no adequate remedy at law.




                                                  -22-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 23 of 30 PageID #: 23



                                  FOURTH CLAIM FOR RELIEF

   (False Advertising Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B))

        96.       3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 –95 of the Complaint as though set forth fully herein.

        97.       Count IV is a claim for false and deceptive advertising under 15 U.S.C. §

1125(a)(1)(B).

        98.       The statements that Defendants made to the State of Indiana and various of its agents

contained false, misleading, and/or deceptive statements about the nature, characteristics, qualities,

and/or geographic origin of Defendants and/or the products that Defendants allegedly had available

for sale and constitute commercial advertising and/or commercial promotion.

        99.       Upon information and belief, Defendants’ acts and conduct complained of herein

constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

        100.      3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts

and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

exacerbated by the fact that Defendants are advertising and offering for sale 3M-branded N95

respirators at exorbitantly inflated prices during a global pandemic when 3M’s products are

necessary to protect public health. Such conduct has inspired intense public criticism of the way

3M’s respirators are being distributed and sold during the COVID-19 pandemic and significant

confusion about 3M’s role in the marketplace for masks that are essential to safeguarding public

health. Whereas 3M’s corporate values and brand image center around the application of science to

improve lives, Defendants’ conduct imminently and irreparably harms 3M’s brand.

        101.      3M has no adequate remedy at law.




                                                  -23-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 24 of 30 PageID #: 24



                                   FIFTH CLAIM FOR RELIEF

                          (Trademark Dilution, Indiana Code §§ 24-2-1-13.5)

                                  (Dilution of the Famous 3M Marks)

        102.      3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 101 of the Complaint as though set forth fully herein, including, but not limited to

the Third Claim for Relief above.

        103.      Count V is for trademark dilution under Indiana Code § 24-2-1-13.5.

        104.      Upon information and belief, Defendants’ acts and conduct complained of herein

constitute trademark dilution under Indiana Code § 24-2-1-13.5.

        105.      3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts

and conduct complained of herein, unless restrained by law.

        106.      3M has no adequate remedy at law.



                                   SIXTH CLAIM FOR RELIEF
                  (Trademark Infringement under Indiana Code IC 24-2-1-13 et seq.)

                                        (Use of the 3M Marks)

        107.      3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 106 of the Complaint as though set forth fully herein.

        108.      Count VI is for trademark infringement under Indiana Code IC 24-2-1-13 et seq.
        109.      Upon information and belief, Defendants’ acts and conduct complained of herein

constitute trademark infringement in violation of Indiana law.

        110.      3M has suffered, and will continue to suffer, irreparable harm from Defendants’ acts

and conduct complained of herein, unless restrained by law.

        111.      3M has no adequate remedy at law.




                                                  -24-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 25 of 30 PageID #: 25



                                  SEVENTH CLAIM FOR RELIEF

                    (Indiana Crime Victim’s Relief Act– Indiana Code § 35-24-3-1
                    Deception – Indiana Code §§ 35-43-5-3(a)(6), 35-43-5-3(a)(12))
        112.       3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 111 of the Complaint as though set forth fully herein.

        113.       By engaging in the unlawful, knowing, intentional, deliberate, willful, and malicious

actions described above, Defendants have misrepresented their identities and the quality and

identity of their products to a governmental entity with the intent to fraudulently obtain a contract.

        114.       Defendants have therefore committed deception under Indiana Code Sections 35-

43-5-3(a)(6) and 35-43-5-3(a)(12).

        115.       As a direct and proximate result of Defendants’ actions described herein, 3M has

suffered, and will continue to suffer, irreparable injury to its business, reputation, and goodwill,

unless and until the Court preliminarily and permanently enjoins Defendants’ actions. 3M has no

adequate remedy at law with respect to those of Defendants’ actions that are ongoing.

        116.       As a direct and proximate result of Defendants. actions described herein, 3M has

suffered, and will continue to suffer, monetary damages and pecuniary losses in amounts to be

proven at trial.

        117.       Under the Indiana Crime Victims’ Relief Act, Indiana Code Section 35-24-3-1, a

person that suffers pecuniary loss as a result of the violation of Indiana Code Sections 35-43 et seq.,

may bring a civil action against the person who caused the loss for treble damages, costs of the

action, and reasonable attorneys’ fees.

        118.       As set forth herein, Defendants have violated Indiana Code Section 35-43-5-3

through Defendants’ knowing, intentional, deliberate, willful, and malicious commission of

deception.

        119.       3M is the victim of Defendants’ deception and other knowing, intentional, deliberate,

willful, and malicious actions set forth herein, and, as a result, has suffered, and will continue to

suffer monetary damages and pecuniary losses in amounts to be proven at trial.




                                                   -25-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 26 of 30 PageID #: 26



        120.      3M is accordingly entitled to an award of those actual damages as well as statutory

treble damages, costs, and reasonable attorneys’ fees.



                                  EIGHTH CLAIM FOR RELIEF

                    (Indiana Crime Victim’s Relief Act – Indiana Code § 35-24-3-1
                              Conversion – Indiana Code § 35-43-4-3)

        121.      3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 120 of the Complaint as though set forth fully herein.

        122.      By engaging in the unlawful, knowing, intentional, deliberate, willful, and malicious

actions described above, Defendants have knowingly or intentionally exerted unauthorized control

over 3M’s valuable property—the 3M Marks and the goodwill associated with the same—by

making unauthorized use of them in connection with a fraudulent offering of goods. Such

unauthorized use was for Defendants’ benefit and interfered with 3M’s control over the 3M Marks

and the accompanying goodwill.

        123.      As the owner of the 3M Marks and the accompanying goodwill, 3M alone has the

right to control and authorize the use of the 3M Marks.

        124.      Under the Indiana Crime Victims’ Relief Act, Indiana Code Section 35-24-3-1, a

person that suffers pecuniary loss as a result of the violation of Indiana Code Sections 35-43 et seq.,

may bring a civil action against the person who caused the loss for treble damages, costs of the

action, and reasonable attorneys’ fees.

        125.      As set forth herein, Defendants have violated Indiana Code Section 35-43-4-3

through Defendants’ exercise of unauthorized control over 3M’s valuable property—the 3M Marks

and the goodwill associated with the same.

        126.      3M is the victim of Defendants’ conversion and other knowing, intentional,

deliberate, willful, and malicious actions set forth herein, and, as a result, has suffered, and will

continue to suffer, monetary damages and pecuniary losses in amounts to be proven at trial.

        127.      3M is accordingly entitled to an award of those actual damages as well as statutory

treble damages, costs, and reasonable attorneys’ fees.

                                                  -26-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 27 of 30 PageID #: 27




                                   NINTH CLAIM FOR RELIEF

                    (Indiana Crime Victim’s Relief Act – Indiana Code § 35-24-3-1
                                 Theft – Indiana Code § 35-43-4-2)

        128.      3M repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 127 of the Complaint as though set forth fully herein.

        129.      By engaging in the unlawful, knowing, intentional, deliberate, willful, and malicious

actions described above, Defendants have knowingly or intentionally exerted unauthorized control

over 3M’s valuable property—the 3M Marks and the goodwill associated with the same—with the

intent to deprive 3M of a part of their value and by making unauthorized use of the 3M Marks in

connection with a fraudulent offering of goods. Such unauthorized use was for Defendants’ benefit

and interfered with 3M’s control over the 3M Marks and the accompanying goodwill.

        130.      As the owner of the 3M Marks and the accompanying goodwill, 3M alone has the

right to control and authorize the use of the 3M Marks.

        131.      Under the Indiana Crime Victims’ Relief Act, Indiana Code Section 35-24-3-1, a

person that suffers pecuniary loss as a result of the violation of Indiana Code Sections 35-43 et seq.,

may bring a civil action against the person who caused the loss for treble damages, costs of the

action, and reasonable attorneys’ fees.
        132.      As set forth herein, Defendants have violated Indiana Code Section 35-43-4-2

through Defendants’ exercise of unauthorized control over 3M’s valuable property—the 3M Marks

and the goodwill associated with the same.

        133.      3M is the victim of Defendants’ theft and other knowing, intentional, deliberate,

willful, and malicious actions set forth herein, and, as a result, has suffered, and will continue to
suffer, monetary damages and pecuniary losses in amounts to be proven at trial.

        134.      3M is accordingly entitled to an award of those actual damages as well as statutory

treble damages, costs, and reasonable attorneys’ fees.




                                                  -27-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 28 of 30 PageID #: 28



                                        PRAYER FOR RELIEF

          WHEREFORE, based on Defendants’ conduct complained of, herein, Plaintiff asks this

Court:

          A.      To enter an Order, finding in Plaintiff’s favor on each Claim for Relief asserted

herein;

          B.      Pursuant to 15 U.S.C. § 1116:

               1. To preliminarily and permanently enjoin Defendants, their agents, servants,

employees, officers and all persons and entities in active concert and participation with them from

using the 3M Marks (or any other mark(s) confusingly similar thereto) for, on, and/or in connection

with the manufacture, distribution, advertising, promoting, offering for sale, and/or sale of any

goods or services, including, without limitation, 3M-brand N95 respirator Marks;

               2. To preliminarily and permanently enjoin Defendants, their agents, servants,

employees, officers and all persons and entities in active concert and participation with them from

falsely representing themselves as being distributors, authorized retailers, and/or licensees of 3M

and/or any of 3M’s products (including, without limitation, 3M-brand N95 respirator) and/or

otherwise falsely representing to have an association or affiliation with, sponsorship by, and/or

connection with, 3M and/or any of 3M’s products; and

               3. To order Defendants to file with the Court and serve upon Plaintiff’s counsel, within

30 days after service of the order of injunction, a report in writing under oath setting forth in detail

the manner and form in which Defendant has complied with the injunction;

          C.      Pursuant to 15 U.S.C. § 1117:

               1. To order Defendants to provide 3M with a full accounting of all manufacture,

distribution and sale of products under the 3M Marks (including, without limitation, 3M-brand N95

respirators), as well as all profits derived therefrom;

               2. To order Defendants to disgorge and pay to 3M – so as to be donated charitably

pursuant to subpart I, infra – all of Defendants’ profits derived from the sale of infringing goods

offered under the 3M Marks (including, without limitation, 3M-brand N95 respirators);



                                                   -28-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 29 of 30 PageID #: 29



             3. To award 3M—so as to be donated charitably pursuant to subpart I, infra—treble

damages in connection with Defendants’ infringement of the 3M Marks;

             4. To find that Defendants’ acts and conduct complained of herein render this case

“exceptional”; and

             5. To award 3M—so as to be donated charitably pursuant to subpart I, infra—its costs

and reasonable attorneys’ fees incurred in this matter;

        D.        Pursuant to 15 U.S.C. § 1118, to order the destruction of any unauthorized goods

and materials within the possession, custody, and control of Defendants that bear, feature, and/or

contain any copy or colorable imitation of 3M’s Marks;

        E.        Pursuant to Indiana Code § 35-24-3-1:

             1. To award 3M—so as to be donated charitably pursuant subpart I, infra, treble

damages in connection with Defendants’ illegal acts;

             2. To award 3M-- so as to be donated charitably pursuant to subpart HI, infra—its costs

and reasonable attorneys’ fees incurred in this matter;

        F.        To award restitution as authorized by law;

        G.        To award Plaintiff pre-judgment and post-judgment interest against Defendants;

        H.        To award Plaintiff such other relief that the Court deems just and equitable;

        I.        To order that all monetary payments awarded to Plaintiff be donated to a COVID-

19 charitable organization(s)/cause(s) of Plaintiff’s choosing.




                                       *********************




                                                  -29-
US.127812695.01
Case 1:20-cv-01287-RLY-TAB Document 1 Filed 04/30/20 Page 30 of 30 PageID #: 30



                                 DEMAND FOR JURY TRIAL

        Plaintiff requests a trial by jury for all issues so triable pursuant to Fed. R. Civ. P. 38(b)

and 38(c).



                                                    FAEGRE DRINKER BIDDLE & REATH LLP

Dated: April 30, 2020                                /s/ Kathy L. Osborn
                                                    Kathy L. Osborn, #21927-53
                                                    Kathy.osborn@faegredrinker.com
                                                    Louis T. Perry, #25736-49
                                                    Louis.perry@faegredrinker.com
                                                    300 N. Meridian Street, Suite 2500
                                                    Indianapolis, IN 46204
                                                    (317) -237-0300

                                                    and

                                                    Kerry L. Bundy (to be admitted pro hac vice)
                                                    Kerry.bundy@faegredrinker.com
                                                    John W. Ursu (to be admitted pro hac vice)
                                                    John.ursu@faegredrinker.com
                                                    Isaac B. Hall (to be admitted pro hac vice)
                                                    Isaac.hall@faegredrinker.com
                                                    Kiera K. Murphy (to be admitted pro hac vice)
                                                    Kiera.murphy@faegredrinker.com
                                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                                    2200 Wells Fargo Center
                                                    90 South Seventh Street
                                                    Minneapolis, MN 55402-3901
                                                    (612) 766-7000

                                                    Attorneys for Plaintiff 3M Company




                                                  -30-
US.127812695.01
